DETAILED ACTION
	Upon entry of the Examiner’s Amendment, claims 32-35 are allowed.
	The Fairchild Declaration, filed 8/2/2021, has been considered and is persuasive.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Sistrunk on 1/7/2022.
The application has been amended as follows: 
Rewrite claim 32 as follows:
  A method of producing a population of synthetic dendritic cells (DCs), said method comprising: 
culturing induced pluripotent stem cells (iPSCs) produced from a source dendritic cell (DC) under conditions which induce the iPSCs to differentiate into a population of synthetic DCs, 
wherein the synthetic DCs display a definitive adult phenotype comprising the expression of CD11c and MHC class II
and the synthetic DCs secrete a greater level of IL-12 than a dendritic cell (DC) displaying a fetal/neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.

Rewrite claim 33 as follows:
 A method of producing a population of synthetic dendritic cells (DCs) said method comprising:
(a) 	producing a population of induced pluripotent stem cells (iPSCs), wherein the iPSCs comprise more than 5 x 105 iPSCs, and optionally, wherein the population of iPSCs is autologous, allogeneic or semi-allogeneic, and wherein the method of producing the iPSCs comprises:
culturing source DCs under conditions which reprogram the source DCs to produce the iPSCs, and optionally
wherein the method of producing said population of iPSCs comprises culturing the source DCs with a Sendai virus system, a retroviral system comprising reprogramming factors, a lentiviral system, messenger RNA, microRNA, small molecules and compounds or other reprogramming factors which is/are capable of reprogramming the source DCs to produce the iPSCs, and optionally 
wherein the method of producing iPSCs further comprises isolating clonal lines; 
and further optionally, wherein the source DCs are any one of:
a conventional dendritic cell (DC), a plasmacytoid DC, an epidermal Langerhans cell or a dermal DC, optionally wherein the conventional DC is a CD1c+ conventional DC or a CD141+ conventional DC or wherein the plasmacytoid DC is a CD303+ plasmacytoid DC; 
a DC differentiated from a circulating precursor isolated from peripheral blood, optionally wherein the circulating precursor is a monocyte; 
a DC that was modified before it was used to produce an iPSC to (a) increase its immunogenicity or (b) favor a tolerogenic phenotype; 
a human DC; and
(b) culturing the population of iPSCs produced in step (a) under conditions which induce the iPSCs to differentiate into a population of synthetic dendritic cells DCs, wherein the synthetic DCs display a definitive adult phenotype comprising the expression of CD11c and MHC class II and the synthetic DCs secrete a greater level of IL-12 than a dendritic cell (DC) displaying a fetal/neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.

Rewrite claim 34 as follows:
  A method of producing a population of synthetic dendritic cells (DCs), said method comprising:
(a) culturing iPSCs produced from a source dendritic cell (DC) under conditions which induce the iPSCs to differentiate into synthetic DCs, wherein the source DC is selected from the group consisting of a conventional DC, a plasmacytoid DC, an epidermal Langerhans cells or a dermal DC, wherein the conventional DC is a CD1c+ conventional DC, or a CD141+ conventional DC, wherein:
(i) the conditions of step a) are Current Good Manufacturing Practice (cGMP) compliant; and/or
(ii) the method further comprises isolating the population of synthetic DCs re- differentiated from an induced pluripotent stem cell (PSC) produced from a source DC, wherein the synthetic DCs display a definitive adult phenotype comprising the expression of CD11c and MHC class II and the synthetic DCs secrete a greater level of IL-12 than a dendritic cell (DC) displaying a fetal/neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.

4.	Rewrite claim 35 as follows:
35. 	A method of producing a population of synthetic dendritic cells (DCs), said method comprising: 
(a) producing a population of induced pluripotent stem cells (iPSCs), wherein the iPSCs comprise more than 5 x 105 iPSCs, and optionally wherein the population of iPSCs is autologous, allogeneic or semi-allogeneic, and wherein the method of producing the population of iPSCs comprises:
(i) culturing source DCs under conditions which reprogram the source DCs to produce the iPSCs, and optionally
(ii) wherein the method of producing said population of iPSCs comprises culturing the source DCs with a Sendai virus system, a retroviral system comprising reprogramming factors, a lentiviral system, messenger RNA, microRNA, small molecules and compounds or other reprogramming factors which is/are capable of reprogramming the source DCs to produce the iPSCs, and optionally 
(iii)  wherein the method of producing iPSCs further comprises isolating clonal lines; 
and further optionally, wherein the source DCs are any one of: 
a conventional dendritic cell (DC), a plasmacytoid DC, an epidermal Langerhans cell or a dermal DC, optionally wherein the conventional DC is a CD1c+ conventional DC or a CD141+ conventional DC, or wherein the plasmacytoid DC is a CD303+ plasmacytoid DC; 
a DC differentiated from a circulating precursor isolated from peripheral blood, optionally wherein the circulating precursor is a monocyte; 
a DC that was modified before it was used to produce an iPSC to (a) increase its immunogenicity or (b) favor a tolerogenic phenotype; 
a human DC; and
(b)	 culturing the iPSCs produced in step (a) under conditions which induce the iPSCs to differentiate into synthetic DCs wherein the synthetic DCs display a definitive adult phenotype comprising the expression of CD11c and MHC class II and the synthetic DCs secrete a greater level of IL-12 than a dendritic cell (DC) displaying a fetal/neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC; and optionally wherein: 
(I) 	the method conditions are Current Good Manufacturing Practice (CGMP) compliant; and/or
(II)	the method further comprises isolating the population of synthetic DCs.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to recite that the dendritic cells display a definitive adult phenotype comprising the expression of CD11c and MHC class II and the synthetic DCs secrete a greater level of IL-12 than a dendritic cell (DC) displaying a fetal/neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.  This is distinguished from the prior art of record of Chhabra and Senju, cited in the §103 rejection.  The Fairchild Declaration, filed 8/2/2021 teaches that Chhabra’s cells are not dendritic cells, in particular, the Fairchild Declaration points to the flow cytometry plots in Figure 7F(ii) which shows that only a tiny number of cells are CD11c positive; and further more that the identity of the few CD11c+iPSC-APC cells are not dendritic cells because Figure 7F(ii) indicates that the cells express neither CD14 nor CD1c.  Thus, the Declaration and the amendment to the claims distinguish the claimed invention from the cited art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736. The examiner can normally be reached First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632